Citation Nr: 1530544	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for swelling joints, to include as due to undiagnosed illness.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.

4. Entitlement to service connection for bilateral pes planus.

5. Entitlement to service connection for right sciatic neuropathy.

6. Entitlement to service connection for a gastric disorder, to include as secondary to service-connected disease or injury.

7. Entitlement to service connection for chronic kidney disease, to include as secondary to a service-connected disease or injury.

8. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disease or injury.

9. Entitlement to service connection for migraine headaches.

10. Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to August 1987, from July 1989 to November 1989, from November 1989 to March 1990, from November 1990 to July 1991, from October 1998 to December 1998, and from December 1998 to January 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Waco, Texas RO currently retains RO jurisdiction; however, as noted below, the Veteran has requested that the RO in Puerto Rico take jurisdiction over his case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

This matter must be remanded in order to afford the Veteran a personal hearing before the Board via videoconference.  This request was made on the Veteran's Form 9 Substantive Appeal, however the AOJ did not schedule a hearing, and there is no indication that the Veteran has withdrawn his request.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in accordance with the Veteran's request to schedule him for a videoconference hearing with a Veterans Law Judge at the earliest possible opportunity.  It is noted that the Veteran is requesting that his file be transferred to the RO in Puerto Rico (see April 2015 VBMS Correspondence).

After the hearing is conducted, or if the Veteran withdraws the request or fails to report, the claims file should be returned to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




